Citation Nr: 9913408	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability.

2.  Entitlement to service connection for the residuals of 
pneumonia.

3.  Entitlement to service connection for the residuals of a 
broken right leg.

4.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957 and from February 1961 to April 1980.

This appeal arises from a rating decision of April 1998 from 
the New Orleans, Louisiana, Regional Office (RO).

This decision will address the issues of an increased rating 
for bilateral hearing loss disability and service connection 
for the residuals of pneumonia and a broken right leg.  The 
remand that follows will address the issue of service 
connection for a skin rash.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claim has been developed.

2.  The average pure tone threshold is 69 decibels in the 
right ear and 49 decibels in the left ear with speech 
recognition ability of 60 percent in the right ear and 100 
percent of in the left ear.

3.  There is no competent evidence of a present disability 
related to the inservice pneumonia.

4.  There is no competent evidence of a broken right leg 
during service.



CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (1998).

2.  The claim for service connection for the residuals of 
pneumonia is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The claim for service connection for the residuals of a 
broken right leg is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's increased rating claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, a plausible claim has been presented.  The veteran has 
not indicated that additional relevant evidence of probative 
value may be obtained which has not already been sought and 
associated with the claims folder.  Accordingly, the Board 
finds that the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

In a rating decision in April 1998, service connection for 
bilateral hearing loss was granted with a noncompensable 
disability rating assigned.  The noncompensable rating has 
remained in effect since that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991).   

The degree of compensation appropriate for service-connected 
hearing loss disability is determined by application of the 
criteria set forth in the Schedule.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based on the degree of hearing 
impairment as determined by audiological evaluation.  The 
average pure tone threshold is the average decibel loss at 
1000, 2000, 3000, and 4000 Hertz.  The results of the 
audiological examination are applied to tables to determine 
the degree of disability.  Evaluations derived from the 
rating schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Codes 6100 through 6110 (1998).  The assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are conducted.  See Lendenmann 
v. Principi, 3 Vet.App. 345 (1992).

The March 1998 VA audiological evaluation report notes the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
65
70
90
LEFT
20
25
50
55
65

The average pure tone thresholds were 69 decibels in the 
right ear and 49 decibels in the left ear.  Speech 
recognition ability was 60 percent in the right ear and 100 
percent of in the left ear.

When the average pure tone thresholds and speech recognition 
values from the March 1998 VA examination report are applied 
to Table VI, Numeric Designation of Hearing Impairment, the 
numeric designation is VII for the right ear and I for the 
left ear.  When these values are applied to Table VII, 
Percentage Evaluation for Hearing Impairment, the disability 
rating is noncompensable.  38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Codes 6100 through 6110 (1998).  

Since the medical evidence indicates that the veteran's 
hearing loss is noncompensably disabling, the preponderance 
of the evidence is against the claim for an increased rating 
for bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (1998).

Service connection

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Pneumonia

The service medical records show that the veteran was 
hospitalized in November 1964 for pneumonia of the lower lobe 
of the left lung.  A January 1965 clinical record notes that 
pneumonia and bronchitis were cured.  The service medical 
records do not show any further findings related to the 
pneumonia subsequent to January 1965.  Reports of medical 
examination subsequent to January 1965 note that clinical 
evaluations of the lungs were normal and chest X-rays did not 
show any abnormalities of the lungs.  The report of medical 
examination, dated in March 1980 for retirement, notes the 
clinical evaluation of the lungs was normal and the chest X-
ray showed the lungs were clear.  Therefore, the pneumonia in 
service was acute.  38 C.F.R. § 3.303 (1998).

After the veteran was treated for pneumonia, there were no 
further findings shown during the approximately 15 years of 
the veteran's remaining service.  At retirement, no lung 
abnormality was shown.  Therefore, there is no evidence of a 
residual lung disability due to the pneumonia.  Additionally, 
there is no other evidence in the record that the veteran has 
a current lung disability and the veteran has not provided 
any evidence to indicate that he has such a disability.  In 
the absence of a present disability related to the inservice 
pneumonia, there is no valid claim.  Brammer v. Derwinski, 
3 Vet.App. 223 (1992).  

The veteran claims that he has a lung disorder and scarring 
due to the inservice pneumonia.  However, there is no 
competent medical evidence in the record to support this 
assertion.  The veteran's assertions are not probative since 
as a lay person, he is not considered competent to offer an 
opinion as to medical diagnosis or causation.  See Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.  

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  There is no competent evidence of a present 
disability as a residual of the pneumonia in service.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Broken right leg

The service medical records do not show that the veteran ever 
broke the right leg during service.  The veteran claims that 
he broke his leg when he tripped over machinery at Fort 
Belvoir.  He did not specify when this occurred.  Clinical 
record entries in December 1966 from the Army Hospital at 
Fort Belvoir do show that he fell and twisted his left knee 
(service connection for a left knee disability has been 
established).  The right leg was negative.  The record 
entries indicate that X-rays verified there was no fracture 
or torn cartilage.  Accordingly, there is no evidence of a 
right leg fracture during service.  38 C.F.R. § 3.303 (1998).

The veteran claims that he broke his right leg during 
service.  However, the service medical records do not support 
this assertion.  The veteran's assertions are not probative 
since as a lay person, he is not considered competent to 
offer an opinion as to medical diagnosis or causation.  See 
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.  

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  There is no competent evidence that the veteran 
incurred a broken right leg in service.  Accordingly, the 
claim is not well grounded.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  

Not well grounded claims denied.

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the veteran's claims for service 
connection for the residuals of pneumonia and the residuals 
of a broken right leg are denied as being not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


ORDER

1.  An increased disability rating for bilateral hearing loss 
disability is denied.
2.  Service connection for the residuals of pneumonia is 
denied.
3.  Service connection for the residuals of a broken right 
leg is denied.


REMAND

The veteran claims that he has a skin disorder that began 
during service in Vietnam and that this skin disorder 
persists.  He has not received a VA examination to determine 
the current nature of any present skin problems.  
Accordingly, the case will be returned to the RO for 
examination of the veteran.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), as set forth in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran be scheduled for a VA dermatology 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be specifically requested 
to render a diagnosis for any skin 
disorder that may be present.  The 
examiner should present all findings, and 
the reasons and bases therefor on the 
examination report.  The claims folder is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.

2.  Following completion of the above, 
the RO should again review the veteran's 
claim and determine whether service 
connection for a skin disorder can be 
granted.  In making its determination, 
the RO should also consider presumptive 
service connection for a skin disorder 
due to exposure to herbicide agent (Agent 
Orange) during service in Vietnam.  The 
RO should conduct any additional 
evidentiary development deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

